Case: 14-15341        Date Filed: 11/12/2015       Page: 1 of 2


                                                                        [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT


                                        No. 14-15341


                                 Agency No. 12-CA-26758



AMBASSADOR SERVICES, INC.,
                                                               Petitioner-Cross-Respondent,

                                             versus

NATIONAL LABOR RELATIONS BOARD,
                                                               Respondent-Cross-Petitioner.



                         Petitions for Review of a Decision of the
                              National Labor Relations Board


                                    (November 12, 2015)

Before HULL and WILSON, Circuit Judges, and MARTINEZ, * District Judge.

PER CURIAM:




       *
         Honorable Jose E. Martinez, United States District Judge for the Southern District of
Florida, sitting by designation.
                 Case: 14-15341   Date Filed: 11/12/2015   Page: 2 of 2


       Ambassador Services, Inc. (“Ambassador”) petitions this Court for review

of the National Labor Relations Board’s Decision and Order, which found

Ambassador in violation of Sections 8(a)(1) and 8(a)(5) of the National Labor

Relations Act (the “NLRA”), 29 U.S.C. §§ 158(a)(1), (5). The Board cross-

petitions for enforcement of its order.

      On appeal, Ambassador claims that substantial evidence did not support the

Board’s decisions that

             •       John Martin was a statutory supervisor;

             •       Donnie May’s conduct violated NLRA § 8(a)(1);

             •       Ambassador’s safety rule prohibiting “walking off the job”
                     violated NLRA § 8(a)(1);

             •       Ambassador did not establish that a majority of employees
                     signed the decertification petition; and

             •       Ambassador unlawfully failed and refused to recognize and
                     bargain with the Union.

After oral argument and careful consideration of the entire record and all of the

merits issues, we conclude that substantial evidence supported the Board’s

determinations. Thus, we affirm the Board’s decision and grant the Board’s

petition for enforcement.

      For the foregoing reasons, we DENY Ambassador’s petition for review and

GRANT the Board’s cross-petition for enforcement of its order in full.




                                          2